Title: From David Brooks to David Humphreys, 24 January 1783
From: Brooks, David
To: Humphreys, David


                        
                            Sir,
                            Newburgh Jany 24th 1783.
                        
                        Mr Moylan in a Letter of the 16th writes me as follows, viz.
                        "—In my last I advised you that I expected by the following post, to be able to give you more certain
                            Information about the Blankets than was then in my power: but the detention of the Eastern post for a fortnight past,
                            & which only arrived this morning, has prevented my complying with my promise until now. I have at present the
                            pleasure to inform you that Otis & Henly have collected a much larger Quantity of Blankets, than I expected from
                            their first advices. You must receive from then, ere this reaches you, 1000, at least. I have accepted their Draughts upon
                            me to the amount of 4121 2/3 Dollars, for the same, & thus rendered myself liable to all the Inconveniences which
                            are to be apprehended from the want of punctuality at the Treasury, when they become due. I am, here & at
                            Baltimore, picking up as many as can be found—& I hope, in the course of the next week to be able to forward you
                            about 1000 including what we have already sent you. In justice to Mr Hodgson the present Qr Mr for this State; I must
                            mention that every possible Exertion has been made, for the little time he has been in office, to forward the Cloathing we
                            had prepared for the Army. Through his means, we have in the course of the last week & this, sent you all the
                            shirts, within a few hundred—about 2000 woolen overalls—the Watch Coats—stockings & some
                            Hats—these are the only articles, we have, at present, to supply you with. The stockings are designed to be worn under
                            overalls, & I wish you to reserve the white ones you may have on hand, until the Uniforms are issued in the
                            spring."
                        I annex the Quantity that has come to hand. I have heard that the Blankets from Otis & Henly, are on
                            the Way, but know not how near—tis probable however that in a few days they will appear.
                        Be pleased to communicate this to the Commander in Chief. I am with Esteem, sir, your Most Obedt Servant
                        
                            D. Brooks
                            Asst Clo. genl
                            
                        
                        
                            Rec’d from Philada up to Jany 24th 1783.
                            15958 Shirts (very good)
                            4470 Hose (dift colours)
                            844 Wn Overalls
                            125 Blankets
                            1000 lb. Thread. Exclusive of the Articles for the Indians which we have sent, & they have
                                arrived at albany.
                        
                        
                            D. Brooks
                        
                    